Title: To James Madison from Edmund Pendleton, 8 November 1782
From: Pendleton, Edmund
To: Madison, James


My Dear Sir
Richmond, Novr 8. 1782
Yr favr of the 29th past gave me equal pleasure with one from our friend Mr Jones, in every other respect but that of the cause, his Indisposition, which I feel sensibly as a friend & Citizen, & hope it may soon be removed. The certain Account we have of the evacuation of Charles Town, seems to have wiped away the Impression intended to be made by Rivington’s Publicatns of a Vigorous prosecution of the American War, being resolv’d on in the British Cabinet, & seems to carry things to their former State, indicating a direction of their Force agt our Allies in the West Indies, or perhaps it may be meant to make a great Naval Effort, in meeting the Combined Fleets in the Neighbourhood of Gibraltar. I wish they would be quiet & let the Negotiations go on, as Mr Fitzherbert’s commission will certainly include Us, if they choose to make it so. (as I think they will if the Campaign ends without material alteration in the State of affairs amongst the Belligerents) tho’ it is couched in such Terms as may let them out of that Interpretation if any unlucky event to Us, should turn up in their favr.
I was particularly obliged by yr observation wch destroy’d the credibility of the supposed letter from the Hague of 17th of August, since the Mercantile Intr appear’d to have seized that story wth Avidity as an additl. Circumstance, placing the prospect of Peace as at a great distance.
Our legislature remain yet unform’d, there wanting three Members of the Delegates today to make a House, wch he thought will be compleated tomorrow. Whether from their long, disagreeable, useless Attendance, or from what other cause, I know not, but they seem out of humor, & talk of Impeachments of the Executive—& of censures on Dr L. the name of that Gentn constrains me once more to say, that tho’ I was misinform’d as to the first Account of his letter, yet I was equally or perhaps more so, in the Accot I mentd to Mr Jones, tho’ I had it from a Gentn I thought I could depend on. thus much I thought it my duty to say, lest you or Mr Jones should entertain an opinion from my last letter unfavourable to my Judgmt or Principles, & will give neither any more trouble on the Subject.
The great constitutional question, as it was called in our papers, & wch I explained in my last to Mr Jones, was determined in the Court of Appeals by 6 Judges against two, that the Treason Act was not at Variance wth the Constitun but a proper exercise of the Power reserved to the Legislature by the latter, of directg. in what other cases besides that of Impeachments by the House of Delegates, the Executive should be restrain’d from Pardoning, including in it the power of directg the mode of Pardon in all such Cases, provided such mode should necessarily involve the Consent of the House of Delegates which it was thought preserved the Spirit of the Constitution & was the best Interpretation wch the Inaccurate words of the Constitution would admit of; consequently it stands as the opinion of the Judiciary here that a Traitor can’t be pardon’d but by the Consent of both Houses of Assembly. I am
Dr Sr Yr mo. Affe & obt Servt
Edmd Pendleton
